The plaintiff in error, L. Armstrong, was convicted in the county court of Tulsa county on an information which charged the unlawful sale of whisky, and sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars, and in the default of the payment of the same to be further confined until such fine is satisfied as by law provided. No brief had been filed and no appearance made on behalf of the defendant when the case was called for final submission on the regular assignment for this term. For this reason the Attorney General has moved to dismiss the appeal or affirm. The motion to affirm is sustained. The judgment of the county court of Tulsa county is therefore affirmed and the case remanded forthwith with direction to enforce its judgment therein.